Citation Nr: 1430374	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection, for treatment purposes only, for active psychosis or active mental illness other than psychosis, under 38 U.S.C. Chapter 17.

2.  Entitlement to an initial compensable rating prior to November 18, 2012; and to an initial rating higher than 10 percent beginning November 18, 2012, for right foot plantar fasciitis.

3.  Entitlement to service connection for a lumbar spine disorder (claimed as low back pain).

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), and anxiety and insomnia.




REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active duty service from March 16, 2006, until May 25, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and May 2011.  The August 2007 rating decision granted service connection for right foot plantar fasciitis with a noncompensable rating effective May 26, 2006, and denied service connection for lumbar strain.  The May 2011 rating decision continued the noncompensable rating for right foot plantar fasciitis disability; denied service connection for PTSD, anxiety disorder and insomnia; and denied entitlement to treatment under 38 U.S.C. Chapter 17 for active psychosis.   

In a rating decision dated in December 2013 the RO increased the rating for the Veteran's service-connected right foot disability to 10 percent effective November 18, 2012.

In March 2014 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is in the claims file.

The issues of service connection for an acquired psychiatric disorder and service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with and treated for major depressive disorder/depressive disorder within two years of her separation from her Persian Gulf War era active duty service.

2.  The Veteran's right foot plantar fasciitis disability has been productive of pain, weakness, stiffness, swelling, and fatigue on prolonged standing, walking, and weight bearing throughout the appeal period; but it has not been productive of marked deformity.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection under 38 U.S.C. Chapter 17 for treatment purposes only due to an active mental illness other than psychosis are met.  38 U.S.C.A. §§ 1110, 1702, 5107 (West 2002 & Supp. 2013).

2.  The criteria for a rating of 10 percent, but no higher, for right foot plantar fasciitis have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's appeal for an increased rating stems from the initial grant of service connection.  Where, as here, the benefit sought has been granted and the initial rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  In other words, once the underlying service connection claim has been granted, the filing of a notice of disagreement with the RO's decision regarding the assigned rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for VA's duty to assist, all relevant facts have been properly developed for the issues resolved in this decision, and all evidence necessary for equitable resolution of the appeals has been obtained.  The Veteran's service treatment records, together with VA, and private medical records have been obtained.  The Veteran was also accorded VA examinations of the right foot in October 2009 and November 2012, and the Board finds this evidence, along with all of the other lay and medical evidence of record, to be sufficient for rating purposes.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition, the Veteran testified regarding her right foot claim before the undersigned Veterans Law Judge during a March 2014 Travel Board hearing.  During that hearing the Veteran was assisted by an accredited representative from the Disabled American Veterans.  Her representative, and the Veterans Law Judge, asked questions to ascertain the nature and severity of the Veteran's right foot symptoms.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran has demonstrated actual knowledge of what was needed for the claim to be granted, as evidenced by the questioning pursued by her representative and her responses during the hearing.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and she has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Entitlement to 38 U.S.C. Chapter 17 service connection for active psychosis, 
or active mental illness other than psychosis, for treatment purposes only

The Veteran is requesting mental health treatment from VA.  

For the purposes of treatment, any veteran of the Persian Gulf War who developed an active psychosis within two years after discharge or release from the active military, naval, or air service, and before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702(a).  Additionally, any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval, or air service if such veteran develops such disability (1) within two years after discharge or release from the active military, naval, or air service; and (2) before the end of the two-year period beginning on the last day of the Persian Gulf War.  38 U.S.C.A. § 1702(b).  

The Veteran was not diagnosed with or treated for active psychosis within the two years after her separation from active duty service; however, private medical records dating from September 2006 reflect a diagnosis, and show treatment, for depression.  Additionally, a psychiatric assessment endorsed by a VA psychiatrist in February 2008 also relates an axis I diagnosis of anxiety disorder, not otherwise specified; and a psychiatric assessment done by a VA "psychiatry attending physician" in August 2008 returned an axis I diagnosis of depressive disorder, not otherwise specified.  As the medical evidence of record confirms that the Veteran developed an active mental illness other than psychosis, during the Persian Gulf War era, and within the two year period after her separation from service, entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 is established.

III.  Higher Rating

In a rating decision dated in August 2007 the RO granted service connection for right foot plantar fasciitis and assigned a noncompensable rating effective May 26, 2006.  The Veteran has appealed for a higher initial rating.  

In a rating decision dated in December 2013 the RO increased the rating for the Veteran's service-connected right foot plantar fasciitis disability to 10 percent effective November 18, 2012.  The Veteran continues to press for a higher rating.


Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's service-connected plantar fasciitis disability has been rated under the flat foot provisions of Diagnostic Code 5276 at all times during the appeal period.  See 38 C.F.R. §§ 4.20 (providing for analogous ratings), and 4.120 (evaluations by comparison).

Under Diagnostic Code 5276, a noncompensable rating is warranted for mild unilateral or bilateral acquired flatfoot (pes planus) with symptoms which are relieved by built-up shoes or arch supports.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is warranted for moderate disability manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe unilateral disability manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  Id.  The highest rating of 30 percent is warranted for pronounced unilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  But, where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Facts:

The Veteran complains of pain, weakness, stiffness, swelling, and fatigue; particularly after prolonged standing and walking.  She adds that she has a hard time standing for long periods of time, and sometimes is unable to bend her right foot.  She describes her pain as aching, cramping and soreness, exacerbated by physical activity, and relieved, though not completely, by rest and medication.  On VA and QTC foot examinations in March 2007, March 2009, October 2009, and November 2012 she presented for examination with a cane, which she said she used for support and to keep herself from falling.  

QTC physical examination in March 2007 found "painful motion and tenderness" of the right foot.  X-rays of the right ankle and foot (nonweight bearing) were within normal limits.  Diagnosis was plantar fasciitis.  The examiner reiterated that there was painful motion in the right foot and ankle.

X-ray of the right foot done by VA in June 2008 found no significant soft tissue or bony abnormality.

On VA examination in March 2009 the Veteran reported that she was unemployed and receiving Social Security disability compensation secondary to PTSD.  Physical examination found normal appearing right foot and no obvious deformity about the calcaneus, and no tenderness to deep palpation of the bone, but there was some tenderness in the mid plantar fascia as well as at the insertion on the calcaneus.  The right Achilles was vertical both on weight bearing and non-weight bearing, and there was full active motion of the ankle.  Arch, forefoot, midfoot, and hindfoot were normal, and neurovascular sensation was intact.  X-rays of the right foot showed no significant soft tissue or bony abnormality.  Diagnosis was mild to moderate plantar fasciitis with no evidence of a stress fracture.

During a rehabilitation assessment in July 2009 the Veteran reported that she was wearing splints at night and using prescription orthotics in her shoes.  

VA QTC examination of the right foot in October 2009 found no signs of abnormal weight bearing or breakdown, and no callosities or unusual shoe wear pattern.  There was also no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding in the right ankle.  Gait was normal, and the Veteran was able to tandem walk.  According to the examiner, there was slight tenderness of the plantar surface of the right foot, but no painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  

In May 2010 the Veteran was prescribed a rolling seated walker by a private physician, which according to the Veteran was " back and feet related."  In May and June of 2010 she participated in physical therapy for her feet.  The therapist noted that the Veteran initially presented with a cane and had pain and limited function in both feet.  In medical records dated in June 2010 the physical therapist stated that there was good response to treatment; however, in other correspondence dated in June 2010 a private physician noted that the Veteran's feet, toes, and ankles were swollen.  

In June 2010 a VA podiatrist stated that the Veteran's plantar fasciitis was "out of proportion possible lower back involvement."  

An MRI of the right foot done by a private provider in August 2010 was normal.  On review the ordering physician observed "in fact they did not find any pathology on the right side."

In correspondence dated in 2012 the Veteran's husband reported that the Veteran used a cane and walker to get around, and performed "very minimum household duties."  

In a Certificate for Therapeutic Shoes dated in May 2012 a private physician noted that the Veteran had peripheral neuropathy with evidence of callus formation.

In June 2012 the Veteran reported that her feet were getting worse, and said that she was "starting to experience a spasm in [her] entire right foot on the bottom from the heel to the to[e]."

On VA QTC examination of the right foot done on November 8, 2012, the Veteran reported that she used orthotic arch supports.  X-rays of the right foot were within normal limits.  Physical examination found posture within normal limits but gait was slow and guarded, which the examiner said was due to foot pain with weight bearing.  The examiner added that the Veteran's plantar fasciitis was "quiescent" and did not impact her ability to work.

A private medical record dated November 12, 2012, advises of right tibialis tendonitis, with greatest pain to the tibialis posterior tendon over the plantar aspect of the right arch, of approximately 4 weeks duration.  Physical examination found increased pain with range of motion of the foot and ankle and pain on palpation.  

In September 2013 the Veteran communicated, via an authorization for records, that her foot was getting worse and she was going to see her private podiatrist.  In March 2014 she testified that there were no more records to be obtained.  See Board Hearing Transcript, p. 19.

Analysis

While there is no medical evidence of weight-bearing line over or medial to great toe or inward bowing of the tendo achillis during the appeal period, the Board finds that when interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, the Veteran's right foot pain, diagnosed as mild to moderate plantar fasciitis, and for which she uses assistive devices to ambulate, more nearly comports with the moderate unilateral impairment provisions of Diagnostic Code 5276.  38 C.F.R. § 4.3, 4.7.  Accordingly, and based on the Veteran's complaints, throughout the appeal period, of right foot pain, swelling, stiffness, weakness, and fatigue with standing, walking, and weight bearing, the Board finds that the criteria for a schedular rating of 10 percent have been met since the effective date of service connection under the assigned schedular criteria.  Id.  However, the criteria for a rating of 20 percent or higher under Diagnostic Code 5276 are not met since the Veteran's service-connected right plantar fasciitis is not productive of marked deformity (pronation, abduction, etc.).  

The Board further finds that a higher rating under some alternative diagnostic criteria is not warranted.  The Veteran does not have a diagnosis of weak foot, claw foot, hallux valgus, hallux rigidus, anterior metatarsalgia (Morton's disease), or hammertoes, so evaluation under Diagnostic Codes 5277, 5278, 5279, 5280, and 52812 is not warranted.  See also 38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided.).  In addition, the record contains no evidence of any malunion or nonunion of the right foot related to the Veteran's service-connected right plantar fasciitis disability, so evaluation under Diagnostic Codes 5283-5284 is not warranted.  

The Board has also carefully considered the Veteran's complaints of right foot pain, under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the rating criteria).  However, the rating criteria contemplates pain, the foot's physical characteristics, and other manifestations.  Moreover it is the extent of functional impairment that is controlling.  Here, the disability causes moderate impairment; diagnostic evaluations have been normal; non-service connected disorders are shown to play a role in the Veteran's complaints; and the 2012 VA examination report characterized the plantar fasciitis as quiescent.  

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the assigned diagnostic criteria contemplate the severity and symptomatology of the Veteran's plantar fasciitis disability, including her complaints of pain weakness, stiffness, swelling, and fatigue on weightbearing/standing and walking for long periods of time; and there is no evidence in the claims file of symptomatology that does not comport within the schedular criteria.  Therefore, the diagnostic criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Finally, the Veteran does not allege, and the evidence does not show, that her service-connected right foot plantar fasciitis disability, alone, is of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Indeed, the 2012 QTC examiner concluded that the Veteran's right foot disability does not impact her ability to work; and according to the Veteran herself, her unemployment and Social Security disability benefits are based on her PTSD.  See, e.g., October 2010 VA PTSD examination report.  Accordingly, based on the lay and medical evidence of record, the Board finds that the issue of TDIU has not been raised in connection with the Veteran's claim for an increased rating for her right foot plantar fasciitis disability.


ORDER

Entitlement to service connection, for treatment purposes only, under 38 U.S.C. Chapter 17 due to an active mental illness other than psychosis is granted.

Subject to the laws and regulations governing the award of monetary benefits, an initial disability rating for right foot plantar fasciitis of 10 percent, but no higher, effective May 2006, is granted.  


REMAND

With regard to the claim for service connection for a low back disorder, on VA examination in March 2009 the examiner stated that there was no evidence of disc herniation, degenerative or arthritic changes of the lumbar spine, and no pathology of the lumbar spine; so the RO denied the Veteran's claim for service connection on the grounds of no disorder.  See December 2013 Supplemental Statement of the Case.  However, an EMG in February 2010 found bilateral L4-L5 radiculopathy; and an MRI of the lumbar spine done in May 2010 found disc protrusion at L5-S1.  Moreover, and with regard to the August 2007 denial of service connection, the Veteran insists that she did not have any back trouble, and had never been treated for back problems, prior to service.  See May 2012 communication (via a VA Form 9) from Veteran.  Based on this rebuttal evidence from the Veteran, and as the Veteran was treated for back complaints during service and there is evidence of a current lumbar spine disorder (which the Veteran contends is related to her in-service complaints), she should be accorded a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards the claims for an acquired psychiatric disorder, according to an October 2010 VA PTSD examiner, the Veteran's PTSD (and axis II personality disorder) pre-existed service and were not due to or caused by her military service.  However, in a letter dated in August 2010 a private mental health therapist opined that the Veteran's PTSD and major depressive disorder were aggravated by her experiences while on active duty; and in a letter dated in August 2011 a private psychiatrist, who advised that the Veteran had been under his care since June of 2009, also opined that the Veteran's PTSD was "probably aggravated by her experiences in the active duty in the service."  Unfortunately, neither provider gave an explanation or rationale for his/her opinion, so this evidence is inadequate for a decision in this matter.  It is, however, sufficient to prompt further development of this claim. 
 
Finally, the Veteran has reported that she is receiving Social Security disability benefits.  See, e.g., March 2009 VA examination report.  On remand a request should be made for these records.  38 C.F.R. § 3.159(c)(2).  Additionally, any VA psychiatric or back treatment records dated after February 2010 should be associated with the claims file, per Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate, either physically or electronically, all VA psychiatric and low back treatment records dated after February 2010 with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Request the Veteran's Social Security disability records, including all medical records, and associate them with the claims file.  If no records are found and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Accord the Veteran a new VA examination with regard to her claim for service connection for a lumbar spine disorder (claimed as low back pain).  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests, including appropriate radiology test(s), must be done, and all findings reported in detail.  The examiner is then requested to opine as to whether it is at least as likely as not that a current low back disorder, if found, was incurred during, or is related to any incident of, active duty service.  

If it is determined that a current low back disorder pre-existed the Veteran's entry into active duty service, state, for each such pre-existing disorder, whether there was any increase in severity during service, and if so, if it was due to the natural progress of the disorder.

4.  Accord the Veteran a new VA psychiatric examination.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  Following completion of the examination and a review of the claims file, the examiner is requested to advise as follows:

(a) for each psychiatric disorder found on examination, and for each psychiatric disorder diagnosed during the appeal period (including, but not limited to bipolar disorder, PTSD, major depressive disorder, personality disorder, and anxiety and insomnia), opine as to whether it is at least as likely as not that the disorder began during, or is related to, some incident of active duty service if diagnosed to have PTSD; or is related to some in-service disease or injury if diagnosed to have a psychiatric disability other than PTSD.   

NOTE:  The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

(b) if any psychiatric disorder is determined to have pre-existed the Veteran's entry into active duty service, state, for each such pre-existing disorder, whether any increase in severity occurred during service, and if so whether it was due to the natural progress of the disorder.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claims of service connection for a low back disorder and an acquired psychiatric disorder.  If either benefit remains denied, send the Veteran and her representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


